Citation Nr: 1531134	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

2.  Entitlement to a disability rating in excess of 30 percent for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that, in pertinent part, denied service connection for asthma and for peripheral vascular disease; and denied a disability rating in excess of 30 percent for service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease.  The Veteran timely appealed. 

In April 2014, the RO granted service connection for asthma, as part and parcel of the Veteran's service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease.

In November 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased rating includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In January 2015, the Veteran submitted statements indicating that he believes his service-connected disabilities-namely, pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma-render him unemployable.  He also submitted an application for TDIU benefits.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Records in the claims file reflect that the Veteran relocated to Santa Fe Springs, California; jurisdiction of the Veteran's claims file requires transfer to the appropriate RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral vascular disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, readings from pulmonary function testing for FEV-1, FEV-1/FVC, and DLCO (SB) have been higher than 55 percent of predicted values; cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or other manifestations warranting outpatient oxygen therapy have not been demonstrated.


CONCLUSION OF LAW

Throughout the rating period, the criteria for a disability rating in excess of 30 percent for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6602, 6604, 6833, 6845 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a November 2010 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the November 2010 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim decided below have been obtained, to the extent possible.  The RO or VA's Appeals Management Center (AMC) has arranged for VA examinations, reports of which are of record and are adequate for rating purposes.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claim decided below.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  The Veteran's respiratory and pulmonary disabilities are rated as 30 percent disabling under Diagnostic Code 6731-6604.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

Under Diagnostic Code 6731, inactive, chronic pulmonary tuberculosis is to be evaluated, depending on the specific findings, as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (Diagnostic Code 6600).

Under Diagnostic Code 6600, a 30 percent rating is warranted for chronic bronchitis if the following findings are demonstrated: a forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or; a force expiratory volume in one second to forced vital capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 56 to 70 percent, or; a diffusion capacity of carbon monoxide, single breath (DLCO (SB)) of 56 to 65 percent predicted.

A 60 percent rating is warranted for chronic bronchitis if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value, or; a FEV-1/FVC of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

The same rating criteria are applicable under 38 C.F.R. § 4.97, Diagnostic Code 6604, for chronic obstructive pulmonary disease.  Some, though not all, of these rating criteria are applicable for asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602.

In cases where there are co-existing respiratory conditions, such as here, a single rating will be assigned under the diagnostic code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96.

Historically, chest x-rays taken in October 1990 revealed that the Veteran's pulmonary tuberculosis was minimally active in his left upper lung.  In June 2000, the Veteran was treated for chronic obstructive pulmonary disease and primary tuberculosis.  Pulmonary function testing in February 2006 revealed mild obstructive ventilatory defect with significant bronchodilator response.  Residual volume to total lung capacity ratio was elevated, consistent with air taping.  Diffusion capacity of the lung for carbon monoxide (DLCO) was normal; however, mild-to-moderate hypoxia on arterial blood gas was noted.  VA examination in February 2006 revealed no evidence of active tuberculosis.  In August 2007, residuals of inactive pulmonary tuberculosis were noted in the form of chronic obstructive pulmonary disease.  Pulmonary function testing was noted as within normal limits in November 2008.  

Computed tomography conducted in 2010 was apparent for volume loss with scarring and calcifications, with associated bronchiectasis with the left upper lobe; and mild right upper lobe volume loss and scarring.

The report of a May 2011 VA examination reflects that the Veteran had constant intermittent coughing with production of moderate amounts of white sputum.  Pulmonary function testing in June 2011 revealed spirometry was within normal limits.  Bronchodilator response revealed no significant improvement in "forced expiratory volume in one second" (FEV-1) or "forced vital capacity" (FVC).  Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Pulmonary examination revealed wheezes, crackles (rales), and decreased breath sounds.  Chest x-rays revealed mild chronic obstructive lung disease with hyper-aeration in both lungs appearing stable and unchanged, in comparison with chest images of August 2008.

Private records received from the Veteran's treating physician, Dr. K., for the years 2013 to 2014 reflect treatment primarily for chronic obstructive pulmonary disease.  These records also reflect that the Veteran had hypertension, severe peripheral vascular disease, and severe asthma; and indicate that he is in need of home support services.

In February 2014, the Veteran described having worsening respiratory illness since his last VA examination in 2011.  The Board finds the Veteran's statements to be credible.

During a March 2014 VA examination, the Veteran reported having a daily productive cough with associated shortness of breath.  His medical history reflects symptoms of increased dyspnea, cough, malaise, and fatigue; and the use of oral or parenteral corticosteroid medications, inhalational bronchodilator therapy, and inhalational anti-inflammatory medication.  The Veteran had been prescribed courses of Prednisone and antibiotics for intermittent bouts of acute bronchitis, which occurred approximately twice per year.  Oxygen therapy was not required.

The March 2014 examiner indicated that the Veteran's respiratory and pulmonary disabilities had worsened.  His history of pulmonary tuberculosis with residual bronchiectasis of left upper lobe, scarring in bilateral upper lobes, and chronic obstructive pulmonary disease contributed equally to the Veteran's limited pulmonary function.  Pulmonary function testing at that time, pre-bronchodilator, revealed an FVC of 114 percent predicted, a FEV-1 of 112 percent predicted, and an FEV-1/FVC ratio of 83 percent predicted.  DLCO (Single Breath) was reported as 92 percent predicted.  The examiner indicated that post-bronchodilator testing was not indicated for the Veteran's condition.  While the Veteran reportedly had asthma attacks, there were no episodes of respiratory failure in the past twelve months.

The Board notes that, both in January 2015 and in March 2015, the Veteran reported continuing treatment for peripheral vascular disease of the lower extremities and for asthma from his private treating physician, Dr. K.  The Board also notes that the RO made attempts to obtain these records, and provided notification to the Veteran twice in March 2015 to submit any additional records.  To date, no additional treatment records have been forthcoming.  Moreover, there is no indication that such treatment records contain results of additional pulmonary function testing, which would be relevant to the Veteran's claim for an increased rating for respiratory and pulmonary disabilities.  Lastly, the Veteran failed to report for a VA respiratory examination in June 2015.  Under these circumstances, further attempts by the RO to obtain ongoing treatment records from Dr. K. are unwarranted.

The Board emphasizes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In a case such as this, where additional medical evidence, in the form of medical findings and opinion, is required to determine entitlement to benefits, the Veteran may not passively sit by under circumstances where his cooperation is essential in obtaining the putative evidence.  Id.

Given the available evidence throughout the rating period, no examiner has found evidence on diagnostic testing of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or other manifestations warranting outpatient oxygen therapy.  While the Veteran is competent to describe symptoms of increased dyspnea, cough, malaise, and fatigue, the objective evidence on VA examinations weighs against the Veteran's lay reports as to worsening symptoms of his respiratory and pulmonary disabilities.

Here, the pulmonary function test results justify no more than the currently assigned single rating of 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6600.  That rating, apparently, is already elevated due to the overall severity of the Veteran's respiratory and pulmonary disabilities.  The criteria for the next higher, 60 percent disability rating are not met or nearly approximated.

Finally, the Board has considered the rating criteria for interstitial lung disease and restrictive lung disease, but an increased evaluation is not warranted under those criteria.  

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected respiratory and pulmonary disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disabilities.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Thus, the weight of the evidence is against the grant of a single disability rating in excess of 30 percent for the Veteran's respiratory and pulmonary disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).



ORDER

A disability rating in excess of 30 percent of pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma is denied.


REMAND

Peripheral Vascular Disease 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran seeks service connection for peripheral vascular disease, and has asserted that the claimed disability is secondary to his service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

In November 2014, the Board had noted the opinion of the March 2014 examiner, who explained that tuberculosis was not medically considered an etiology or contributing factor to the development of peripheral vascular disease; and that the Veteran had longstanding hypertension and hypercholesterolemia, which were the most likely etiologies of his peripheral vascular disease.  This opinion of record as to causation is probative.

However, the Veteran is claiming secondary service connection via aggravation.  In the prior remand, the Board specifically noted that there is no opinion of record regarding aggravation; and that further medical clarification was required.  The RO then was instructed to obtain an addendum opinion as to whether the Veteran's peripheral vascular disease is aggravated by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, beyond its natural progress.  

While an addendum was obtained in December 2014, the opinion did not address aggravation-i.e., whether a service-connected disability permanently increased the severity of a nonservice-connected disability, beyond its natural progress.  The rationale for the opinion once again addressed causation, and not aggravation.  Moreover, this case does not involve a pre-existing medical condition.  In fact, the record reflects that the Veteran was first diagnosed with peripheral vascular disease many years after his military discharge from service.  There is no evidence of treatment for peripheral vascular disease in service.  As such, the addendum opinion is not in compliance with the Board's prior remand.

TDIU 

Following the Board's prior remand, the Veteran submitted statements indicating that he believes his service-connected disabilities-namely, pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma-render him unemployable.  He also submitted an application for TDIU benefits.

In this case, the Veteran completed one year of high school and had no additional education or training.  He reportedly last worked full time as a heavy equipment operator in 1968.  He did not receive disability retirement benefits at the time.  He did not receive workers' compensation benefits at the time.  No employment information is available for verification purposes because the Veteran had not work at any time during the five years prior to submitting his formal claim for TDIU benefits in January 2015.

Service connection is currently in effect solely for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma, currently rated as 30 percent disabling.

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.

As the Veteran's January 2015 claim of entitlement to a TDIU has not yet been considered, a remand for this action is necessary as the Board's consideration of the issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The March 2014 VA examination report and the December 2014 addendum opinion should be returned to the examiner (or, if that examiner is unavailable, an appropriate substitute) for a revised addendum opinion as to the following:

Whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's peripheral vascular disease was aggravated by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma. 

Note that aggravation means that there has been a permanent increase in severity of the non-service-connected disability which is beyond its natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral vascular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal (including entitlement to a TDIU).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


